EXHIBIT 99.2 ESCROW AGREEMENT AGREEMENT made as of the 29th day of December 2011 by and between Introbuzz ("Issuer"), and the Law Offices of Harold P. Gewerter, Esq., Ltd., 5440 West Sahara, Suite 105, Las Vegas, Nevada 89146 (the "Escrow Agent") WITNESSETH WHEREAS, the Issuer proposes to establish with the Escrow Agent an escrow account (the "Escrow Account"), to which subscription monies which are received by the Escrow Agent from the Issuer in connection with such public offering are to be credited, and the Escrow Agent is willing to establish the Escrow Account on the terms and subject to the conditions hereinafter set forth; and WHEREAS, the Escrow Agent has an agreement with Bank of the West or such other bank as selected by the Escrow Agent and reasonably acceptable to the Issuer to establish a special bank account (the "Bank Account") into which the subscription monies, which are received by the Escrow Agent from the Issuer and credited to the Escrow Account, are to be deposited; NOW, THEREFORE, in consideration of the premises and mutual covenants herein contained, the parties hereto hereby agree as follows: 1. Information Sheet. Each capitalized term not otherwise defined in this Agreement shall have the meaning set forth for such term on the information sheet which is attached to this Agreement and is incorporated by reference herein and made a part hereof (the "Information Sheet"). 2. Establishment of the Bank Account. 2.1 The Escrow Agent shall establish a non-interest bearing bank account at the branch of Bank of the West and bearing the title set forth on the Information Sheet (heretofore defined as the "Bank Account"). The purpose of the Bank Account is for (a) the deposit of all subscription monies (checks, cash or wire transfers) which are received by the Issuer from prospective purchasers of the Securities and are delivered by the Issuer to the Escrow Agent, (b) the holding of amounts of subscription monies which are collected through the banking system, and (c) the disbursement of collected funds, all as described herein. No interest will be available to either the purchasers or the Company (since the funds are being held in a non-interest bearing account). 2.2 The Offering Period, which shall be deemed to commence on the date set forth in the Issuer's Prospectus to be supplied to the Escrow Agent and to terminate on the date set forth on the Information Sheet. The last day of the Offering Period, or the last day of the Extension Period (if the Escrow Agent has received written notice thereof as hereinabove provided), is referred to herein as the "Termination Date." Except as provided in Section 4.3 hereof, after the Termination Date, the Issuer shall not deposit, and the Escrow Agent shall not accept, any additional amounts representing payments by prospective purchasers. 3. Deposits to the Bank Account. 3.1 The Issuer shall promptly deliver to the Escrow Agent all monies which it receives from prospective purchasers of the Securities, which monies shall be in the form of checks, cash, or wire transfers. Upon the Escrow Agent's receipt of such monies, they shall be credited to the Escrow Account. All checks delivered to the Escrow Agent shall be made payable to "Law Offices of Harold P.
